Curia.

Without considering the reasonings of the referees, it is plain that all the difficulty in this case has arisen from a misconstruction of the articles of agreement. The defendant undertook to pay all the debts of the copartnership, to whomsoever due. Now, one of the copartners may as well be a creditor of the firm as a stranger ; and if he was, the defendant agreed to pay him. On the other hand, had the plaintiff owed the firm, he would have been held to pay the debt to the defendant. Just as, in the case of aggregate corporations, a corporator may be either a creditor or a debtor of the corporation. Let judgment of forfeiture be entered, and let execution issue for the sum reported by. the referees, (a)

 [The report would have been more satisfactory, if it had stated the nature and origin of the plaintiff's claim. If, before the assignment, it could only have been enforced against Caleb and Apolles, the question would be, whether it was a debt due to a creditor of Caleb, Thomas, and Apollos, within the terms of the defendant’s covenant; and furthermore, whether it was not a debt owing to Thomas, for or on account of the joint trade, within tire terms of his assignment. —Ed.]